                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA,           )
                                    )
v.                                  )            CR418-169
                                    )
KEEO MILLER,                        )
                                    )
      Defendant.                    )

                                   ORDER

      Keeo Miller was convicted of a single count of possession of a firearm

by a prohibited person, in violation of 18 U.S.C. 922(g)(1). See doc. 1

(Indictment); doc. 73 (Jury Verdict). His appointed counsel moved for a

judgment of acquittal or, alternatively, for a new trial. Doc. 66. The

District Judge denied that motion. Doc. 75. No sentencing hearing has

been scheduled.      Miller has filed a document captioned “Waiver of

Counsel,” which the Court construed as a motion to proceed pro se.

Doc. 76. The Court held a hearing on his motion on June 17, 2019.

      “Encompassed within the Sixth Amendment’s guarantee of a right

to the assistance of counsel is a criminal defendant’s right to represent

himself if he so chooses.” United States v. Dantes, 750 F. App’x 800, 808

(11th Cir. 2018) (citing, inter alia., Faretta v. California, 422 U.S. 806, 818-
19 (1975)). The Eleventh Circuit has advised that “[t]he ‘ideal method’ of

ensuring a knowing and voluntary waiver is with a . . . Faretta hearing, at

which the defendant is informed of the charges, basic . . . procedures, and

the hazards of self-representation.” Id. at 809 (citing United States v.

Stanley, 739 F. 3d 633, 645 (11th Cir. 2014)).

     At the June 17th hearing, Miller confirmed his desire to proceed pro

se. The Court also discussed the charge of which he was convicted, and

the potential sentence, confirmed his competency, informed him of the

procedures for a sentencing hearing, imposed by Federal Rule of Criminal

Procedure 32 and the United States Sentencing Guidelines, and advised

him of the perils of self-representation.        After acknowledging that

information and the risks, including the possibility of unanticipated risks,

Miller reaffirmed his unequivocal desire to represent himself for the

remainder of these proceedings. Accordingly, his motion to proceed pro se

is GRANTED.        Appointed counsel, Mr. William Joseph Turner, is

DIRECTED to remain as Miller’s stand-by counsel.

     SO ORDERED, this 18th day
                            ay of June, 2019.

                                   ______________________________
                                    ________
                                           _________
                                                   _____
                                                       _____
                                   CHRIS
                                      I TO
                                        T PH E L. RAY
                                    HRISTOPHER
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA

                                     2
